Campbell, J.,
delivered the opinion of the Court.
Under the circumstances of this case, as testified to by Wilkings, there was no lien on the land. The principle on which the vendor’s lien exists is that the purchaser of land shall not keep what he got by the purchase without paying for it. But Harper got- nothing by his purchase from Wright, to whom he gave the notes sued on. He acquired the land by subsequent purchase from Lake Bros., who had the paramount title. There was no lien by virtue of the transaction with Wright because -there was no title conferred, and his subsequent acquisition of title is not to be treated as a buying in and perfecting the title, as. in the ordinary ease of a vendee purchasing an outstanding title, because Wright, the vendor, and Wilkings, the holder of the *219notes consented to the sale Ity Wright to Harper being considered as rescinded and to his purchase of the land from Lake Bros., and this precludes the assertion of a claim that he was disabled from buying the title which they had. Harper holds not by virtue of his purchase from Wright, but by an independent title obtained from another source. As to that there was no lien.
There are other views of this case which seem to us decisive of it in favor of the appellant, but the above one disposes of it.

Decree reversed and bill dismissed at the costs of the appellee in both courts.